       Case 2:20-cv-01581-MTL Document 20 Filed 03/31/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Alpha Tech International LLC,                        No. CV-20-01581-PHX-MTL
10                   Plaintiff,                           ORDER
11   v.
12   Dutch Skiver,
13                   Defendant.
14
15          The Court has considered Defendant Dutch Skiver’s Motion to Strike Notice of
16   Errata and Dismiss Complaint for Insufficient Service of Process. (Doc. 15.) Plaintiff

17   Alpha Tech International LLC filed a responsive brief that moves to strike Defendant’s
18   Motion. (Doc. 19.) Oral argument is not necessary to aid the decisional process. See Fed.

19   R. Civ. P. 78(b); LRCiv 7.2(f). The Court’s ruling is as follows.

20          “When a defendant challenges service, the plaintiff bears the burden of establishing
21   that service was valid under Rule 4.” Zuckerman v. Trump, No. CV-20-00842, 2020 WL
22   5038583, at *1 (D. Ariz. Aug. 26, 2020) (citing Brockmeyer v. May, 383 F.3d 798, 801

23   (9th Cir. 2004)). Plaintiff’s counsel has attempted to serve process in this case on an

24   attorney who represents Defendant in a different case that was filed with the United States

25   Trademark Trial and Appeal Board (the “TTAB Case”). (Doc. 19 at 2.) Defendant’s lawyer

26   in the TTAB Case has not appeared in this case, has disclaimed any authorization to
27   practice in front of this Court, and has indicated that his client has not authorized him to
28   accept service of process in this case. (Doc. 15, Ex. 1.) Despite this, Plaintiff insists that it
       Case 2:20-cv-01581-MTL Document 20 Filed 03/31/21 Page 2 of 3



 1   properly served process by advancing a conclusory argument. That argument is, because
 2   the lawyer was authorized to represent Defendant in the TTAB Case, that lawyer is
 3   authorized to accept service of process for all other matters. (Doc. 19 at 3–6.) For this
 4   proposition, Plaintiff cites no authority.
 5          Rule 4(e)(2)(C) of the Federal Rules of Civil Procedure and interpretive cases
 6   demonstrate that Plaintiff is mistaken. To constitute an agent for the purposes of service, a
 7   person must be “authorized by appointment or by law to receive service of process.” Fed.
 8   R. Civ. P. 4(e)(2)(C). This analysis is more nuanced than Plaintiff understands it to be.
 9   True, a client will often authorize its attorney to accept service. It is also true that “[s]ervice
10   of process on an attorney not authorized to accept service for his client is ineffective.”
11   Zherka v. Ryan, 52 F. Supp. 3d 571, 577 (S.D.N.Y. 2014); accord Graves v. Republic Nat’l
12   Distrib. Co., 42 F. Supp. 3d 121, 123 (D.D.C. 2014); Kline v. Kline, 221 Ariz. 564, 570
13   ¶ 20 (App. 2009). Defendant has convincingly shown that his TTAB Case attorney was not
14   authorized to accept service of process in this case. Notwithstanding that clearly
15   communicated message, Plaintiff maintained its contrary position.
16          The flaws in Plaintiff’s position do not end there. Implicit in Plaintiff’s argument is
17   the assumption that email constitutes a proper means of service. (Doc. 19 at 6.) “The plain
18   language of Rule 4(e) forecloses the possibility of service by email.” Mayweather v. Wine
19   Bistro, LLC, No. 2:13-210, 2013 WL 5537312, at *3 (D. Nev. Oct. 4, 2013); see Hellmich
20   v. Mastiff Contracting, LLC, No. SACV-14-1354, 2014 WL 12855835, at *2 (C.D. Cal.
21   Sept. 26, 2014) (“Rule 4, unlike Rule 5(b), does not provide for ‘electronic service’ by
22   email or otherwise.”). Rule 4(e) does allow Plaintiff to serve process according to Arizona
23   law, the state where this Court is located. See Fed. R. Civ. P. 4(e)(1). But Arizona law
24   similarly requires a court order to serve a defendant by way of email. See Ariz. R. Civ.
25   P. 4.1(d), (k). Plaintiff has neither sought nor received a court order permitting electronic
26   service in this case, and the means of service provided under Arizona law do not otherwise
27   appear to be impracticable. See id. 4.1(k)(1). The Court therefore finds that Plaintiff has
28   failed to properly serve Defendant.


                                                    -2-
       Case 2:20-cv-01581-MTL Document 20 Filed 03/31/21 Page 3 of 3



 1          The deadline for serving process has expired. See Fed. R. Civ. P. 4(m). The Court
 2   “must extend the time for service for an appropriate period” if the “plaintiff shows good
 3   cause” for its failure to effectuate service. Id. No such showing has been made by Plaintiff.
 4   The Court is also mindful that a failure to comply with Rule 4’s service requirements does
 5   not require dismissal if “(a) the party that had to be served personally received actual
 6   notice, (b) the defendant would suffer no prejudice from the defect in service, (c) there is
 7   a justifiable excuse for the failure to serve properly, and (d) the plaintiff would be severely
 8   prejudiced if his complaint were dismissed.” Borzeka v. Heckler, 739 F.2d 444, 447 (9th
 9   Cir. 1984); see also Zuckerman, 2020 WL 5038583 at *2. Plaintiff fails to provide any
10   justifiable excuse for its error. The Court will therefore grant Defendant’s Motion (Doc. 15)
11   and dismiss this case pursuant to Rule 4(m).
12          Accordingly,
13          IT IS ORDERED that Defendant’s Motion to Strike Notice of Errata and Dismiss
14   Complaint for Insufficient Service of Process (Doc. 15) is granted. Dismissal shall be
15   without prejudice.
16          IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike (Doc. 19) is denied.
17          IT IS FINALLY ORDERED that the Clerk of the Court shall close this case.
18          Dated this 31st day of March, 2021.
19
20
21
22
23
24
25
26
27
28


                                                  -3-
